Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered March 11, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
For the reasons stated in our decision in People v Lemos (34 AD3d 343 [2006]), we conclude that defendant’s constitutional challenge to the court’s imposition of a mandatory surcharge and fees by way of a commitment sheet, as well as a worksheet signed by the Judge, is unpreserved and unavailing. Concur— Saxe, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.